
	

115 HR 6177 RH: Developing and Empowering our Aspiring Leaders Act of 2018
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 687
		115th CONGRESS2d Session
		H. R. 6177
		[Report No. 115–889]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2018
			Mr. Hollingsworth introduced the following bill; which was referred to the Committee on Financial Services
		
		
			August 3, 2018
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 21, 2018
		
		
			
		
		A BILL
		To require the Securities and Exchange Commission to revise the definitions of a qualifying
			 portfolio company and a qualifying investment to include an emerging
			 growth company and the equity securities of an emerging growth company,
			 respectively, for purposes of the exemption from registration for venture
			 capital fund advisers under the Investment Advisers Act of 1940.
	
	
 1.Short titleThis Act may be cited as the Developing and Empowering our Aspiring Leaders Act of 2018 . 2.DefinitionsNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Securities and Exchange Commission shall—
 (1)revise the definition of a qualifying investment under paragraph (c) of section 275.203(l)–1 of title 17, Code of Federal Regulations, to include an equity security issued by a qualifying portfolio company, whether acquired directly from the company or in a secondary acquisition; and
 (2)revise paragraph (a) of such section to require, as a condition of a private fund qualifying as a venture capital fund under such paragraph, that the qualifying investments of the private fund are predominantly qualifying investments that were acquired directly from a qualifying portfolio company.
			Amend the title so as to read: A bill to require the Securities and Exchange Commission to revise the definition of a qualifying
			 investment to include an equity security issued by a qualifying portfolio
			 company, whether acquired directly from the company or in a secondary
			 acquisition, for purposes of the exemption from registration for venture
			 capital fund advisers under the Investment Advisers Act of 1940, and for
			 other purposes..
	
		August 3, 2018
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
